

114 HR 5679 IH: Pre-College Engineering Education Act
U.S. House of Representatives
2016-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5679IN THE HOUSE OF REPRESENTATIVESJuly 7, 2016Mr. Ryan of Ohio (for himself and Mr. Reed) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program at the National Science Foundation to encourage States and local
			 school districts to develop and implement sustainable engineering
			 education programs in elementary and secondary schools, through
			 public-private partnerships.
	
 1.Short titleThis Act may be cited as the Pre-College Engineering Education Act. 2.FindingsThe Congress makes the following findings:
 (1)According to studies by the National Academy of Engineering, there is a widespread interest in improving science, technology, engineering, and mathematics (STEM) education in elementary and secondary schools.
 (2)STEM education is important in part because it can develop student interest and aptitude in subjects directly relevant to the Nation’s capacity for research and innovation. This capacity is largely credited with supporting United States economic health, national security, and quality of life.
 (3)STEM education contributes to scientific and technological literacy, important attributes for all citizens.
 (4)Science is the intellectual and practical activity encompassing the systematic study of the structure and behavior of the physical and natural world through observation and experiment.
 (5)Engineering is the application of scientific and mathematical principles to innovate, analyze, design, evaluate, and manufacture machines, processes, and systems.
 (6)The share of engineering education in the Federal STEM education portfolio, according to a survey by the National Science and Technology Council, is only 0.4 percent of the nearly $3,500,000,000 annual expenditures.
 (7)Available evidence suggests that pre-college engineering education can stimulate interest and improve learning in mathematics and science as well as improve understanding of engineering and technology.
 (8)Engineering education is a vital component in attaining licensure as a professional engineer that requires rigorous education, training, experience, and continuing education.
 (9)According to the National Academy of Engineering there is relatively limited experience with engineering education in elementary and secondary schools.
 (10)Some States have included engineering in their science or technology and vocational standards, and many school districts provide informal or after-school engineering education.
 (11)The Next Generation Science Standards developed by a consortium of States, the National Science Teachers Association, the American Association for the Advancement of Science, the National Research Council, and Achieve has identified content and science and engineering practices that all students should learn from kindergarten to high school graduation. States and local districts will have the responsibility for providing more detailed guidance to classroom teachers to help students learn the key ideas in the standards.
 (12)According to the National Academy of Engineering there is not at present a critical mass of teachers qualified to deliver engineering instruction.
 (13)It is imperative that teachers have relevant professional training that coordinates concepts in engineering with the diverse learning styles of students.
 3.DefinitionsIn this Act: (1)DirectorThe term Director means the Director of the National Science Foundation.
 (2)Elementary schoolThe term elementary school has the meaning given that term by section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)Institution of higher educationThe term institution of higher education has the meaning given that term by section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)).
 (4)Local educational agencyThe term local educational agency has the meaning given that term by section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (5)Secondary schoolThe term secondary school has the meaning given that term by section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (6)STEM educationThe term STEM education has the meaning given that term in section 2 of the STEM Education Act of 2015 (42 U.S.C. 6621 note).
			4.Grant program
 (a)In generalThe Director shall establish a grant program to encourage States and local educational agencies to develop and implement sustainable engineering education programs in elementary and secondary schools through public-private partnerships to—
 (1)conduct research, review, and analyze the effectiveness of existing formal and informal research-based instructional materials;
 (2)select or develop new research-based instructional materials; (3)teach students the overall analytical approach used in engineering to prepare them to deal with complex technical and non-technical problems and issues;
 (4)prepare students who may enter STEM-related careers; (5)prepare students who may pursue engineering studies in college;
 (6)increase participation of underrepresented student groups in the engineering pipeline; and (7)provide professional development for pre-service and in-service teachers to teach pre-college engineering.
 (b)Eligible recipientsGrants under this section shall be provided to an institution of higher education, with at least two co-principal investigators, one from the college of engineering and one from the college of education, except that if the institution does not have colleges of both engineering and education, faculty from a college of education or engineering from another institution in the area of jurisdiction of the same local educational agency or the same State may participate as a co-principal investigator.
 (c)ConsortiaPublic private partnerships shall be established for program coordination, consisting of, but not limited to—
 (1)an institution or institutions of higher education described in subsection (b); (2)one or more local educational agencies in the same State as the institution or institutions described in paragraph (1), with participation by at least three elementary or secondary schools; and
 (3)one or more private sector or government organizations in the same State that employ one or more engineers.
				(d)Grants
 (1)Duration; distributionGrants under this section shall be awarded in amounts sufficient to cover a period of four years. (2)First 2-year period (A)Grant activitiesThe first two years of funding provided under a grant shall be used for the selection, development, or both of research-based and evidenced-based—
 (i)engineering instructional materials that respond to local needs; and (ii)professional training and methodologies guidelines for teachers associated with engineering concepts and approaches.
 (B)Nature of materialsInstructional materials developed pursuant to subparagraph (A)(i) shall— (i)emphasize—
 (I)engineering fundamentals and concepts; (II)engineering design, manufacturing, and testing; and
 (III)essential skills such as systems thinking, creativity, teamwork, communication, and ethical considerations;
 (ii)be designed to introduce students to modern engineering tools such as computer-aided design, computer-aided manufacturing, statistical analysis, codes and standards, human factors, and reliability analysis;
 (iii)provide information for teachers on science inquiry activities related to engineering; and (iv)be aligned with and integrated into relevant science, engineering, and mathematics standards that may exist in the State or may be developed.
						(3)Second 2-year period
 (A)Pilot instructional programThe third year of funding provided under a grant shall be used for the implementation in one elementary or secondary school of an engineering education program—
 (i)based on the instructional materials selected or developed under paragraph (2); and (ii)using engineering students and pre-service teachers from the institution or institutions described in subsection (b) as mentors for the elementary or secondary school students.
 (B)Expanded instructional programThe fourth year of funding provided under a grant shall be used for the implementation of the engineering instructional education program in the remaining elementary or secondary schools described in subsection (c)(2), as revised based on evaluation of the third year experience.
					(e)Applications
 (1)Required commitmentsAn application for a grant under this section shall demonstrate strong long-term commitment for the proposed program from—
 (A)the institution or institutions described in subsection (b), through— (i)providing laboratory and instructional space;
 (ii)establishing ongoing professional training programs for pre-service and in-service teachers and teachers in-residence; and
 (iii)collaboration with the local educational agency or agencies described in subsection (c)(2), private sector or government organizations described in subsection (c)(3), and nonprofit educational enterprises, as appropriate;
 (B)the local educational agency described in subsection (c)(2) and the State, including commitments— (i)to provide total funding to the institution or institutions of higher education described in subsection (b) or the elementary or secondary schools described in subsection (c)(2), or both, collectively with organizations described in subparagraph (C)(i), at least as great as that provided by the grant awarded under this section;
 (ii)to support continuance or expansion of the engineering education program after the expiration of grant funding under this section, with the goal of offering engineering education in all elementary and secondary schools under the jurisdiction of the local educational agency or agencies; and
 (iii)for continuing collaboration with the institution or institutions described in subsection (b) and private sector or government organizations described in subsection (c)(3); and
 (C)private sector or government organizations through— (i)financial support to the institution or institutions of higher education described in subsection (b) or the elementary or secondary schools described in subsection (c)(2);
 (ii)participation of personnel in the development and implementation of the program; (iii)provision of expertise, equipment, and materials;
 (iv)provisions of guidance on instructional materials and needed supplies and equipment; or (v)other support.
 (2)SelectionA sufficient number of new grants shall be made in each fiscal year, subject to the availability of appropriations to achieve a measurable impact.
 (f)Authorization of appropriationsNo additional funds are authorized to be appropriated to carry out this Act. This Act shall be carried out using amounts otherwise made available for such purposes.
 5.StudyNot later than 5 years after the date of enactment of this Act, the Director shall enter into an arrangement with the National Academy of Engineering for a study to—
 (1)conduct a formal review of the activities under this Act and analyze the extent to which such activities will change the quality, scale, equity, and impact of pre-college engineering education, specifically taking into account how the development of teaching guidelines and instructional materials under this Act could contribute to such change;
 (2)benchmark the results with relevant recent studies conducted by cognizant organizations and the National Academy of Engineering; and
 (3)recommend if revisions to the program established under this Act are needed to establish engineering education in all secondary schools across the United States.
 6.Annual report to CongressNot later than 5 years after the date of enactment of this Act, and annually thereafter, the Director shall provide a report to Congress on activities and results under this Act. Such reports shall describe—
 (1)the total number of grant applications received in each year; (2)the number and geographic distribution of the grants each year and in total;
 (3)participation of minority-serving institutions of higher education such as historically black colleges and universities and Hispanic-serving institutions;
 (4)participation of underrepresented student groups; (5)plans for collaboration among grantees;
 (6)overall program outcomes and issues of concern; and (7)recommendations for program revisions to achieve the desired program outcome.
			